Exhibit 10.7

 

GRAPHIC [g97141lei001.jpg]

 

LETTER AGREEMENT

 

Julie Yu

Vice President, Clinical Operations and Data Management

Amicus Therapeutics, Inc.

1 Cedar Brook Drive

Cranbury, NJ 08512

 

Re:  Severance and Change in Control Agreements

 

Dear Julie:

 

On behalf of Amicus Therapeutics, Inc., (the “Company”), this Letter Agreement,
dated as of April 24, 2014, shall serve to confirm our agreement in the event
Amicus terminates your employment without “Cause” as defined below or in the
event of a change in control, sale or merger of the Company.  By accepting the
terms of this Letter Agreement, you agree that the rights identified in this
Letter Agreement contain the complete understanding between you and the Company
related to Severance and Change in Control payments and supersedes and replaces
all previous agreements related to such payments.  The January 22, 2012 Offer of
Employment Letter countersigned by you, a copy of which is attached hereto,
shall otherwise remain in full force and effect and is hereby confirmed and
ratified.

 

Severance Pay

 

In the event that your employment is terminated by the Company, except for
Cause, you will be eligible to receive the following:

 

1.                                      six (6) months salary continuation to be
paid in accordance with the Company’s payroll practices;

 

2.                                      an additional six (6) months of option
vesting;

 

3.                                      in the event that your termination
occurs after June 30th of the calendar year, you will be entitled to a payment
of a bonus equal to the bonus earned in the preceding year pro-rated for the
number of months actually worked in the year of termination, payable on the date
of termination; and

 

4.                                      you will be entitled to a continuation
of your health benefit coverage under COBRA, premiums to be paid by the Company,
for a period of twelve (12) months, which shall commence on the date of
termination and run concurrently with the period of salary continuation.

 

For purposes of this Agreement, “Cause” means termination for any of the
following reasons: (1) willful or deliberate misconduct by you that materially
damages the Company; (2) misappropriation of Company assets; (3) conviction of,
or a plea of guilty or “no contest” to, a felony; or (4) any willful
disobedience of the lawful and unambiguous instructions of the CEO of the
Company; provided that the CEO has given you written notice of such disobedience
or neglect and you have failed to cure such disobedience or neglect within a
period reasonable under the circumstances.

 

1

--------------------------------------------------------------------------------


 

Change in Control

 

If there is a Change in Control Event (as defined below) and either you resign
with Good Reason (as defined below) or are terminated without Cause, in either
case within twelve months following such Change in Control Event, then you
(1) will be entitled to receive 12 months of salary continuation, to be paid in
accordance with the Company’s payroll practices; (2) if such resignation or
termination occurs between June 30 and December 31, you will be entitled to a
payment of a bonus equal to your bonus earned in the preceding year (if any)
pro-rated for the number of months actually worked in the year of resignation or
termination, payable within 2 ½ months following such termination or
resignation; (3) you will be entitled to waiver of the applicable premiums
otherwise payable for continuation of your health benefit coverage under COBRA
for the 12 month period following such resignation or termination; and (4) all
of your otherwise unvested stock options will have their remaining vesting
schedule accelerated so that all stock options are fully vested.

 

“Change in Control Event” means any of the following: (i) any person or entity
(except for a current stockholder) becomes the beneficial owner of greater than
50% of the then outstanding voting power of the Company; (ii) a merger or
consolidation with another entity where the voting securities of the Company
outstanding immediately before the transaction constitute less than a majority
of the voting power of the voting securities of the Company or the surviving
entity outstanding immediately after the transaction, or (iii) the sale or
disposition of all or substantially all of the Company’s assets.  For the
avoidance of doubt, no event shall be deemed to be a Change in Control Event,
unless such event would also be a Change in Control under Section 409A Internal
Revenue Code of 1986, as amended and the rules and regulations promulgated
thereunder (collectively, “Section 409A”) or would otherwise be a permitted
distribution event under Section 409A.

 

“Good Reason” means (i) a material diminution in your authorities, duties, or
responsibilities, or (ii) a material change in the geographic location at which
you must perform services; provided, however , that you must provide the Company
with notice of the existence of the Good Reason condition within ninety (90)
days of its initial existence after which the Company will have a period of
thirty (30) days within which it may remedy the condition and not be required to
pay the severance payment; and provided, further, that any Good Reason
termination must occur within two (2) years of the initial existence of the Good
Reason condition.

 

Notwithstanding any other provision of this letter agreement, your right to
receive severance payments and benefits pursuant to this letter agreement shall
be subject to the condition that you execute a full release and waiver of all
claims against the Company and related parties in a form acceptable to the
Company and that such release be delivered to the Company and become irrevocable
by a deadline specified by the Company (the “Release Deadline”), which deadline
will be no later than 60 days following the cessation of your employment.  Any
payments and benefits that would otherwise be paid prior to the Release Deadline
will accrue and be paid on the Release Deadline, provided the release has by
then become irrevocable, and any remaining payment and benefits will thereafter
be delivered as otherwise scheduled. However, if the Release Deadline is more
than 30 days and your release becomes irrevocable before the Release Deadline,
the Company may elect to pay (or commence to pay) such severance payments and
benefits up to 30 days prior to the Release Deadline.

 

It is the intention of the parties that compensation paid or delivered to you by
the Company either is paid in compliance with, or is exempt from, Section 409A
and this letter agreement should be interpreted accordingly.  However, the
Company does not warrant the tax treatment of any amount payable to you.

 

For the purposes of determining when amounts otherwise payable on account of
your termination of employment will be paid, which amounts become due because of
your termination of employment, “termination of employment” or words of similar
import shall be construed as the date that you first incur a “separation from
service” for purposes of Section 409A on or following termination of
employment.  Furthermore, if you are a “specified employee” of a public company
as determined pursuant to Section 409A as of your termination of employment, any
amounts payable on account of your termination of employment which constitute
deferred compensation within the meaning of Section 409A and which are otherwise
payable during the first six months following your termination (or prior to your
death after termination) shall be paid to you in a cash lump-sum on the earlier
of (1) the date of your death and (2) the first business day of the seventh
calendar month immediately following the month in which your termination occurs.

 

2

--------------------------------------------------------------------------------


 

In applying Section 409A to amounts paid pursuant to this letter, any right to a
series of installment payments shall be treated as a right to a series of
separate payments.

 

Employment “At-Will”

 

It is important that you understand that the Company does not guarantee
employment for any specific period of time.  You will continue to be employed on
at “at-will” basis.  This means that both the Company and you will have the
right to terminate your employment at any time, for any reason, with or without
prior notice or cause.  Neither you nor the Company will have an express or
implied contract limiting your right to resign or the Company’s right to
terminate your employment at any time, for any reason, with or without prior
notice or cause.  The “at-will” relationship will apply to you throughout your
employment and cannot be changed except by an express individual written
employment agreement signed by you and the Chief Executive Officer of the
Company.

 

It is understood and agreed that this Letter Agreement constitutes the full
agreement between you and the Company on the subjects of Severance and Change in
Control payments.  By signing below, you agree that no other promises, express
or implied, have been made to you either verbally or in writing and that no
further modifications to these terms and conditions will be effective except by
a written agreement signed by the Chief Executive Officer of the Company and you
and as authorized by the Company’s Board of Directors or an authorized Committee
thereof.  This Letter Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall together constitute on and
the same agreement.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

 

Amicus Therapeutics, Inc.

 

 

 

 

 

By:

/s/ JOHN F. CROWLEY

 

 

John F. Crowley

 

 

Chairman and Chief Executive Officer

 

 

Accepted and Agreed:

 

 

 

 

 

By:

/s/ JULIE YU

 

 

 

Julie Yu

 

 

 

4

--------------------------------------------------------------------------------